            Case 16-28949                 Doc 75           Filed 12/20/18 Entered 12/20/18 15:09:45                                      Desc Main
                                                            Document     Page 1 of 12




.2
tems Inc.
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


         In re:                                                                          §
                                                                                         §
         GOODMAN, DAVID                                                                  §           Case No. 16-28949
         KAMIKOW, SHARON H.                                                              §
                                                                                         §
                                                       Debtor(s)                         §

                                                      TRUSTEE’S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
          09/09/2016 . The case was converted to one under Chapter 7 on 01/16/2017 . The
         undersigned trustee was appointed on 01/20/2017 .

                    2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                 3. All scheduled and known assets of the estate have been reduced to cash, released to
         the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
         pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
         disposition of all property of the estate is attached as Exhibit A.

                    4. The trustee realized gross receipts of                                             $               31,574.28

                                           Funds were disbursed in the following amounts:

                                           Payments made under an interim                                                          0.00
                                           disbursement
                                           Administrative expenses                                                               2.04
                                           Bank service fees                                                                   132.38
                                           Other payments to creditors                                                           0.00
                                           Non-estate funds paid to 3rd Parties                                                  0.00
                                           Exemptions paid to the debtor                                                         0.00
                                           Other payments to the debtor                                                          0.00
                                                                                     1
                                           Leaving a balance on hand of                                   $               31,439.86
   ____________________
              1
                 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
   will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
   maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
   UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-28949                  Doc 75          Filed 12/20/18 Entered 12/20/18 15:09:45                                      Desc Main
                                                         Document     Page 2 of 12




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/26/2017 and the
      deadline for filing governmental claims was 09/26/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 3,907.43 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 3,907.43 , for a total compensation of $ 3,907.43 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 75.01 , for total expenses of $ 75.01 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 12/13/2018                                     By:/s/Phillip D. Levey
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                              Case 16-28949                 Doc 75    Filed 12/20/18
                                                                                                  FORMEntered
                                                                                                       1        12/20/18 15:09:45                                       Desc Main
                                                                                       Document      Page  3 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 12
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                 Exhibit A
Case No:             16-28949       CAD     Judge: CAROL A. DOYLE                                                                               Trustee Name:                      Phillip D. Levey
Case Name:           GOODMAN, DAVID                                                                                                            Date Filed (f) or Converted (c):    01/16/17 (c)
                     KAMIKOW, SHARON H.                                                                                                        341(a) Meeting Date:                02/13/17
For Period Ending: 12/13/18                                                                                                                    Claims Bar Date:                    09/26/17



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 1310 N. Ritchie Court, #19A, Chicago, IL                                              431,000.00                          37,000.00                                                 0.00                     FA
     Purchased 6/1/15 469,500. 2 BR. PIN 17031070191016
     Property held in tenancy by entirety.
 2. HOUSEHOLD FURNISHINGS                                                                    2,500.00                               0.00                                                0.00                     FA
 3. Books & Pictures                                                                            500.00                              0.00                                                0.00                     FA
 4. Sports & Hobby Equipment                                                                 1,000.00                               0.00                                                0.00                     FA
 5. WEARING APPAREL                                                                             700.00                              0.00                                                0.00                     FA
 6. JEWELRY                                                                                  1,000.00                               0.00                                                0.00                     FA
 7. Checking Account - Bank of America                                                          517.00                              0.00                                                0.00                     FA
 8. Checking Account - Citibank (u)                                                             817.00                              0.00                                                0.00                     FA
 9. Checking Account - Bank of America                                                          549.56                              0.00                                                0.00                     FA
 10. Checking Account - Citibank (u)                                                         6,201.00                          6,084.65                                             5,084.65                     FA
 11. Stocks                                                                                  7,156.87                          7,156.87                                             4,871.63                     FA
 12. IRA                                                                                  510,761.41                                0.00                                                0.00                     FA
 13. Term Life Insurance                                                                          0.00                              0.00                                                0.00                     FA
 14. 2016 Income Tax Refund (u)                                                                   0.00                        10,441.00                                            10,441.00                     FA
 15. 401k Over Contribution (u)                                                                   0.00                        11,177.00                                            11,177.00                     FA
 16. Sheri Kamikow, Inc. (u)                                                                Unknown                                 0.00                                                0.00                     FA
 17. Wells Fargo Checking Account                                                               500.00                              0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $963,202.84                         $71,859.52                                           $31,574.28                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                                Ver: 21.00
                                             Case 16-28949          Doc 75    Filed 12/20/18
                                                                                          FORMEntered
                                                                                               1        12/20/18 15:09:45                      Desc Main
                                                                               Document      Page  4 of
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD 12
                                                                                                         AND REPORT                                                         Page:      2
                                                                                                  ASSET CASES                                                                Exhibit A
Case No:            16-28949       CAD     Judge: CAROL A. DOYLE                                                      Trustee Name:                      Phillip D. Levey
Case Name:          GOODMAN, DAVID                                                                                    Date Filed (f) or Converted (c):   01/16/17 (c)
                    KAMIKOW, SHARON H.                                                                                341(a) Meeting Date:               02/13/17
                                                                                                                      Claims Bar Date:                   09/26/17


   Initial Projected Date of Final Report (TFR): 02/01/18    Current Projected Date of Final Report (TFR): 11/30/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                    Ver: 21.00
                                            Case 16-28949                 Doc 75   Filed 12/20/18 Entered 12/20/18 15:09:45                           Desc Main
                                                                                    DocumentFORM Page
                                                                                                  2   5 of 12                                                                                     Page:     1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit B
  Case No:           16-28949 -CAD                                                                                            Trustee Name:                      Phillip D. Levey
  Case Name:         GOODMAN, DAVID                                                                                           Bank Name:                         ASSOCIATED BANK
                     KAMIKOW, SHARON H.                                                                                       Account Number / CD #:             *******5240 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9656
  For Period Ending: 12/13/18                                                                                                 Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                3                                                 4                                            5                       6                   7
    Transaction       Check or                                                                                                       Uniform                                                      Account / CD
       Date           Reference                 Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                    BALANCE FORWARD                                                                                                             0.00
          10/12/17       10        Gundylaw PC                                      Turnover                                        1229-000                   5,084.65                                    5,084.65
                                   dba The Gunderson Law Firm PC
                                   Client trust Fund
          11/07/17                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,074.65
          12/07/17                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,064.65
          01/08/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,054.65
          02/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,044.65
          02/22/18     010001      International Sureties, Ltd.                     Trustee's Bond                                  2300-000                                              2.04             5,042.61
                                   701 Poydras Street - Suite 420
                                   New Orleans, LA 70139
          03/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              5,032.61
          03/30/18       11        David Goodman                                    Turnover of Stock Sale Proceeds                 1129-000                   4,871.63                                    9,904.24
                                   Sheri Kamikow
                                   1310 N Ritchie Court
                                   Chicago, IL
          04/06/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            10.00              9,894.24
          05/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.23              9,880.01
          06/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.69              9,865.32
          07/09/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.19              9,851.13
          08/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.65              9,836.48
          09/10/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                            14.62              9,821.86
          09/18/18      14, 15     David Goodman                                    Turnover                                        1224-000               21,618.00                                      31,439.86
                                   Sheri Kamikow
                                   1310 Ritchie Ct - Apt. 19A
                                   Chicago, IL
     t 12/12/18                    Trsf To Axos Bank                                FINAL TRANSFER                                  9999-000                                      31,439.86                     0.00




                                                                                                                              Page Subtotals               31,574.28                  31,574.28
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                          Ver: 21.00
LFORM24
                                           Case 16-28949                 Doc 75   Filed 12/20/18 Entered 12/20/18 15:09:45                        Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   6 of 12                                                                                 Page:   2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                        Exhibit B
  Case No:           16-28949 -CAD                                                                                        Trustee Name:                    Phillip D. Levey
  Case Name:         GOODMAN, DAVID                                                                                       Bank Name:                       ASSOCIATED BANK
                     KAMIKOW, SHARON H.                                                                                   Account Number / CD #:           *******5240 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9656
  For Period Ending: 12/13/18                                                                                             Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


          1               2                              3                                            4                                               5                       6                  7
    Transaction       Check or                                                                                                   Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                                                                                      COLUMN TOTALS                                    31,574.28               31,574.28                 0.00
                                                                                                          Less: Bank Transfers/CD's                         0.00               31,439.86
  * Reversed                                                                                          Subtotal                                         31,574.28                  134.42
  t Funds Transfer                                                                                        Less: Payments to Debtors                                                 0.00
                                                                                                      Net
                                                                                                                                                       31,574.28                  134.42




                                                                                                                          Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                    Ver: 21.00
LFORM24
                                           Case 16-28949                 Doc 75   Filed 12/20/18 Entered 12/20/18 15:09:45                            Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   7 of 12                                                                                               Page:       3
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                       Exhibit B
  Case No:           16-28949 -CAD                                                                                            Trustee Name:                       Phillip D. Levey
  Case Name:         GOODMAN, DAVID                                                                                           Bank Name:                          Axos Bank
                     KAMIKOW, SHARON H.                                                                                       Account Number / CD #:              *******0079 Checking Account
  Taxpayer ID No:    *******9656
  For Period Ending: 12/13/18                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


          1               2                              3                                                4                                                 5                          6                         7
    Transaction       Check or                                                                                                       Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                         0.00
     t 12/12/18                    Trsf In From ASSOCIATED BANK                    INITIAL WIRE TRANSFER IN                         9999-000                 31,439.86                                               31,439.86

                                                                                                          COLUMN TOTALS                                      31,439.86                         0.00                   31,439.86
                                                                                                              Less: Bank Transfers/CD's                      31,439.86                         0.00
  * Reversed                                                                                              Subtotal                                                  0.00                       0.00
  t Funds Transfer                                                                                            Less: Payments to Debtors                                                        0.00
                                                                                                          Net
                                                                                                                                                                    0.00                       0.00
                                                                                                                                                                                  NET                             ACCOUNT
                                                                                                           TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                         Checking Account (Non-Interest Earn - ********5240                   31,574.28                      134.42                         0.00
                                                                                                          Checking Account - ********0079                            0.00                        0.00                31,439.86
                                                                                                                                                  ------------------------    ------------------------   ------------------------
                                                                                                                                                              31,574.28                      134.42                  31,439.86
                                                                                                                                                  ==============             ==============              ==============
                                                                                                                                                   (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                              Transfers)               To Debtors)                    On Hand




                                                                                                                              Page Subtotals                 31,439.86                          0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                                                                                                     Ver: 21.00
LFORM24
                  Case 16-28949               Doc 75           Filed 12/20/18 Entered 12/20/18 15:09:45                    Desc Main
                                                                Document     Page 8 of 12

                                                                            EXHIBIT C
 Page 1                                                                                                                              Date: December 13, 2018
                                                                     ANALYSIS OF CLAIMS REGISTER

  Case Number: 16-28949                                                       Priority Sequence
  Debtor Name: GOODMAN, DAVID                                                                     Joint Debtor: KAMIKOW, SHARON H.
  Claims Bar Date: 09/26/17

 Code #           Creditor Name & Address                  Claim Class     Notes                      Scheduled                Claimed             Allowed
                Phillip Levey                            Administrative                                     $0.00            $3,907.43             $3,907.43
 001            2722 North Racine Avenue
 2100-00        Chicago, IL 60614

                Phillip D. Levey                         Administrative                                     $0.00            $6,750.00             $6,750.00
 001            2722 North Racine Avenue
 3110-00        Chicago, IL

                Phillip D. Levey                         Administrative                                     $0.00               $75.01                $75.01
 001            2722 North Racine Avenue
 2200-00        Chicago, IL 60614

                             Subtotal for Priority 001                                                      $0.00           $10,732.44            $10,732.44
 000002         TCF National Bank                        Secured                                            $0.00                $0.00                 $0.00
 050            1405 Xenium Lane N.                       Withdrawn
 4110-00        Plymouth, MN 55441

 000007         JPMorgan Chase Bank, N.A.                Secured                                            $0.00                $0.00                 $0.00
 050            3415 Vision Drive OH4-7142                (7-1) Total Arrears:928.59
 4110-00        Columbus, OH 43219                        Withdrawn


 000009         Cook County Treasurer's Office           Secured                                            $0.00                $0.00                 $0.00
 050            118 North Clark Street                    (9-1) Account Number (last 4
 4700-00        Room 112                                  digits):9828
                Chicago, IL 60602
                                                          Withdrawn



                             Subtotal for Priority 050                                                      $0.00                $0.00                 $0.00
 000001         Nissan-Infiniti LT                       Unsecured                                          $0.00                $0.00                 $0.00
 070            PO Box 660366                             Withdrawn
 7100-00        Dallas TX 75266-0366

 000003         BMW Financial Services NA, LLC           Unsecured                                          $0.00            $1,842.76             $1,842.76
 070            P.O. Box 165028                           (3-1) modified on 10-12-16 to
 7100-00        Irving, TX 75016                          correct creditor address/name (nm)


 000004         American Express Centurion Bank          Unsecured                                          $0.00            $6,653.13             $6,653.13
 070            c/o Becket and Lee LLP
 7100-00        PO Box 3001
                Malvern PA 19355-0701

 000005         American Express Bank FSB                Unsecured                                          $0.00           $26,974.40            $26,974.40
 070            c/o Becket and Lee LLP
 7100-00        PO Box 3001
                Malvern PA 19355-0701

 000006         U.S. BANK NATIONAL                       Unsecured                                          $0.00                $0.00                 $0.00
 070            ASSOCIATION                               (6-1) 8512
 7100-00        BANKRUPTCY DEPARTMENT                     Withdrawn
                P.O. BOX 5229
                CINCINNATI, OH 45201-5229




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                    Printed: 12/13/18 10:09 AM    Ver: 21.00
                   Case 16-28949                  Doc 75        Filed 12/20/18 Entered 12/20/18 15:09:45                       Desc Main
                                                                 Document     Page 9 of 12

                                                                             EXHIBIT C
 Page 2                                                                                                                                  Date: December 13, 2018
                                                                      ANALYSIS OF CLAIMS REGISTER

  Case Number: 16-28949                                                        Priority Sequence
  Debtor Name: GOODMAN, DAVID                                                                         Joint Debtor: KAMIKOW, SHARON H.
  Claims Bar Date: 09/26/17

 Code #            Creditor Name & Address                   Claim Class     Notes                        Scheduled                Claimed               Allowed
 000008          Department Store National Bank            Unsecured                                             $0.00           $8,000.36               $8,000.36
 070             c/o Quantum3 Group LLC                     (8-1) Money Loaned
 7100-00         PO Box 657
                 Kirkland, WA 98083-0657

 000010          BMO Harris Bank as assignee               Unsecured                                             $0.00       $2,631,531.91            $2,631,531.91
 070             c/o Bayview Loan Servicing LLC             (10-1) Money Loaned
 7100-00         7300 Corp Center Drive-4th Floor           (10-1)
                 Miami, Florida 33126
                                                            Judgment



                               Subtotal for Priority 070                                                         $0.00       $2,675,002.56            $2,675,002.56
 BOND            International Sureties, Ltd.              Administrative                                        $0.00               $2.04                   $2.04
 999             701 Poydras Street - Suite 420             Trustee's Bond
 2300-00         New Orleans, LA 70139
                                                                                         2221655240   02/22/18   10001                2.04

                               Subtotal for Priority 999                                                         $0.00               $2.04                   $2.04

                     Case Totals:                                                                                $0.00       $2,685,737.04            $2,685,737.04
          Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 9)                                                                        Printed: 12/13/18 10:09 AM      Ver: 21.00
        Case 16-28949              Doc 75     Filed 12/20/18 Entered 12/20/18 15:09:45             Desc Main
                                               Document     Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-28949
     Case Name: GOODMAN, DAVID
                 KAMIKOW, SHARON H.
     Trustee Name: Phillip D. Levey
                         Balance on hand                                              $               31,439.86

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Phillip D. Levey                  $         3,907.43 $                0.00 $         3,907.43
      Trustee Expenses: Phillip D. Levey              $               75.01 $             0.00 $             75.01
      Attorney for Trustee Fees: Phillip D. Levey $             6,750.00 $                0.00 $         6,750.00
      Other: International Sureties, Ltd.             $                2.04 $             2.04 $              0.00
                 Total to be paid for chapter 7 administrative expenses               $               10,732.44
                 Remaining Balance                                                    $               20,707.42


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 16-28949              Doc 75   Filed 12/20/18 Entered 12/20/18 15:09:45              Desc Main
                                             Document     Page 11 of 12




                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 2,675,002.56 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                     Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                   of Claim              to Date          Payment
                          BMW Financial Services
                          NA, LLC
                          P.O. Box 165028
     000003               Irving, TX 75016          $         1,842.76 $               0.00 $              14.26
                          American Express
                          Centurion Bank
                          c/o Becket and Lee LLP
                          PO Box 3001
     000004               Malvern PA 19355-0701     $         6,653.13 $               0.00 $              51.50
                          American Express Bank
                          FSB
                          c/o Becket and Lee LLP
                          PO Box 3001
     000005               Malvern PA 19355-0701     $       26,974.40 $                0.00 $            208.81
                          Department Store National
                          Bank
                          c/o Quantum3 Group LLC
                          PO Box 657
     000008               Kirkland, WA 98083-0657 $           8,000.36 $               0.00 $              61.93
                          BMO Harris Bank as
                          assignee
                          c/o Bayview Loan
                          Servicing LLC
                          7300 Corp Center Drive-
                          4th Floor
     000010               Miami, Florida 33126      $    2,631,531.91 $                0.00 $         20,370.92




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 16-28949              Doc 75   Filed 12/20/18 Entered 12/20/18 15:09:45             Desc Main
                                             Document     Page 12 of 12




                 Total to be paid to timely general unsecured creditors               $               20,707.42
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
